Citation Nr: 1332047	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is now in the jurisdiction of the Waco, Texas RO.

In October 2008, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2010, April 2011, and October 2012, when it was remanded for further development, to include seeking additional records and affording the Veteran a VA examination or opinion.  The VA opinion obtained in October 2012 was inadequate and this matter must once again be remanded for further action to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  The Board regrets the additional delay associated with this action.  VA will notify the appellant if further action on his part is required.



REMAND

In the Board's October 2012 remand, the RO/AMC was directed to obtain a VA opinion regarding whether the Veteran's current left knee disability was incurred in service.  The VA medical expert was specifically directed to accept the Veteran's statements regarding his injury in service as true and to offer an opinion based only on those statements, without regard to the lack of contemporaneous medical evidence.  However, the opinion provided placed undue emphasis on the lack of service treatment records, which is not in accordance with the Board's directive or the current law.  A new opinion is required.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records related to the Veteran's knee, with specific attention to any record of an orthopedic consultation in November 2007.  Any additional VA records obtained should be associated with the claims file.

2. Once any outstanding VA treatment records have been associated with the claims file, obtain a VA opinion with respect to the Veteran's current left knee disability.  Specifically, the VA medical provider is advised that the Veteran's service treatment records are unavailable through no fault of the Veteran, therefore the contents of such records cannot be considered and the absence of any records likewise may not be considered.  Rather, the VA provider is to accept as true the Veteran's statements of record that he injured his left knee when he fell and struck it on a tank in service and that he received medical treatment for the injury.  The VA provider should further consider any and all VA records relevant to the left knee disability, including the June 2007 X-ray reports and (if obtained) the November 2007 orthopedic consultation reports, as well as the VA examinations and opinion of record.

Considering all of this evidence and disregarding the absence of any contemporaneous service treatment records, the VA opinion should address whether it is at least as likely as not that the Veteran's current left knee disability, diagnosed as degenerative joint disease with tendonitis of the left tibial tubercle, was caused by his military service, to include the injury described therein.

A copy of the claims file and any relevant medical records should be provided to the examiner.  If necessary records are not provided, they should be affirmatively sought by the VA medical expert prior to the furnishing of the opinion.  A rationale for the opinion should be provided.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



